               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
LILA SELBY, as Co-Trustee of the )
JANET HUGH REVOCABLE LIVING      )
TRUST dated September 24, 2003, )
as amended, and THOMAS BRUNET,   )     Civil No. 2019-54
as Co-Trustee of the JANET HUGH )
REVOCABLE LIVING TRUST dated     )
September 24, 2003, as amended, )
                                 )
               Plaintiffs,       )
                                 )
               v.                )
                                 )
DOLLY HUGH-AKINTOBI, NERISSA     )
HUGH, and FRED HUGH, JR.,        )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Lila Selby
     Pro se,

Michael L. Sheesley
MLSPC
St. Thomas, U.S.V.I.
     For Thomas Brunet,

Francis E. Jackson, Jr.
Law Offices of Francis Jackson
St. Thomas, U.S.V.I.
     For Dolly Hugh-Akintobi, Nerissa Hugh, and Fred Hugh, Jr.


                               ORDER
GÓMEZ, J.

      Before the Court is the emergency motion of Thomas Brunet

to establish a trust account in this matter.
Selby et al. v. Hugh-Akintobi et al.
Civil No. 2019-54
Order
Page 2

     On September 24, 2003, Janet Hugh (“Hugh”) allegedly formed

a revocable living trust (the “Hugh Trust”) in St. Thomas,

Virgin Islands. At that time, Hugh transferred her entire

interest in certain real and personal property into the Hugh

Trust. The Hugh Trust named Hugh’s seven children as

beneficiaries. Over a number of years, Hugh purportedly executed

several amendments to the Hugh Trust. Those amendments made

various changes to the named Trustees, the beneficiaries, and

the planned distribution of the Hugh Trust assets. Hugh died on

December 25, 2018.

     On July 15, 2019, Lila Selby (“Selby”) and Thomas Brunet

(“Brunet”) as Co-Trustees for the Hugh Trust commenced the

instant litigation against Dolly Hugh-Akintobi, Nerissa Hugh,

and Fred Hugh, Jr. (collectively the “Defendants”). The

complaint seeks various relief including a declaratory judgment

that the Hugh Trust and each of the amendments purportedly

executed by Hugh are valid.

     On March 11, 2020, Brunet filed an emergency motion to

establish a trust account. In his motion, Brunet alleges that

Selby transferred all of the Hugh Trust funds--approximately

$617,000--from a Wells Fargo bank account established in the

name of the Hugh Trust to a personal account opened by Selby. As

such, Brunet requests that the Court (1) freeze the Hugh Trust
Selby et al. v. Hugh-Akintobi et al.
Civil No. 2019-54
Order
Page 3

funds, (2) establish a new trust account to which each Co-

Trustee has access, (3) order Selby to return all Hugh Trust

funds to the new trust account, (4) order Selby to provide an

accounting for any funds withdrawn, and (5) order the Co-

Trustees to utilize the Hugh Trust funds in accordance with the

terms of the Hugh Trust.

     On March 12, 2020, the Court held a telephonic status

conference. Selby, Brunet’s counsel, and the Defendants’ counsel

appeared. At that conference, Selby informed the Court that she

had established a new trust account in the name of the Hugh

Trust. The Court proposed entering an order to prevent any

potential waste, misappropriation, or misuse of the Hugh Trust

funds. Specifically, the Court proposed, and the parties agreed,

that the Co-Trustees be required to (1) get Court approval for

any expenditures, disbursements, or distributions of Hugh Trust

funds; (2) rescind, if possible any expenditures made on or

after January 15, 2020; and (3) provide an explanation for any

such expenditures, disbursements, or distributions.

     The premises considered, it is hereby

     ORDERED that the Hugh Trust funds shall remain in the new

trust account established by Selby in the name of the Hugh

Trust; it is further
Selby et al. v. Hugh-Akintobi et al.
Civil No. 2019-54
Order
Page 4

     ORDERED that Selby shall provide Brunet with the account

number of, and access to, the new trust account; it is further

     ORDERED that Selby and Brunet shall provide the Court with

explanations for any expenditures, disbursements, or

distributions of Hugh Trust funds that occurred between January

15, 2020, and the date of this order; it is further

     ORDERED that, to the extent possible, any expenditures,

disbursements, or distributions of Hugh Trust funds that

occurred between January 15, 2020, and the date of this order

shall be returned to the new trust account; it is further

     ORDERED that, effective March 12, 2020, no expenditure,

disbursement, or distribution of the Hugh Trust funds shall be

made without prior approval by this Court. A motion for any

proposed expenditures, disbursements, or distributions of the

Hugh Trust funds shall include (1) the reason(s) why such

expenditures, disbursements, or distributions are necessary; and

(2) the reason(s) why such expenditures, disbursements, or

distributions are consistent with the terms of the Hugh Trust.




                                       S\
                                            Curtis V. Gómez
                                            District Judge
